EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Robertson on 5/18/2022.

The application has been amended as follows: 

11.  An apparatus for controlling an engine of a vehicle, the apparatus comprising: 
a memory configured to store one or more trained models, the one or more trained models including a valve control model; and 
one or more processors configured to:
receive operator data that indicates an operator of the vehicle;
determine, using [[an]]a trained operator type model, operator preference data based on the operator data; 
receive vehicle operation data that includes sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof;
input the operator preference data and the vehicle operation data to a trained valve control model;
determine, using the trained valve control model, an operating characteristic of a valve of the engine, the valve coupled to a combustion chamber and configured to control flow into the combustion chamber, out of the combustion chamber, or both; and
generate a control signal to cause an electronically controllable valve actuator to use at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor to control opening or closing of the valve via movement of a valve stem to effect operation of the valve in accordance with the operating characteristic.

15.  A method of controlling a cylinder intake valve or a cylinder exhaust valve of an engine of a vehicle, the method comprising:
receiving, from one or more vehicle operation sensors, vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof;
receiving, from one or more travel condition sensors, travel sensor data corresponding to a travel condition; 
determining, using a trained travel type model, a travel type selected from among a plurality of travel types based on the travel sensor data; 
determining, using a trained valve control model that is distinct from the trained travel type model, an operating characteristic of the cylinder intake valve or the cylinder exhaust valve based on the vehicle operation data and the selected travel type; and
generating a control signal to cause an electronically controllable valve actuator to use at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor to control opening or closing of the cylinder intake valve or the cylinder exhaust valve to effect operation of the cylinder intake valve or the cylinder exhaust valve in accordance with the operating characteristic.


19.  A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to: 
receive vehicle operation data that includes sensor data corresponding to a condition of an engine of a vehicle, control inputs indicative of operation of the vehicle, or a combination thereof;
receive, from one or more travel condition sensors, travel sensor data corresponding to a travel condition; 
determine, using a trained travel type model, a travel type based on the travel sensor data; 
determine, based on the vehicle operation data and the travel type and using a trained valve control model that is distinct from the trained travel type model, an operating characteristic of a valve that is coupled to a combustion chamber and configured to control flow into the combustion chamber, out of the combustion chamber, or both; and
generate a control signal to cause an electronically controllable valve actuator to use at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor to control opening or closing of the valve via movement of a valve stem to effect operation of the valve in accordance with the operating characteristic.

20.  An apparatus for controlling a cylinder intake or exhaust valve of an engine of a vehicle, the apparatus comprising:
means for receiving vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof;
means for determining, using a trained travel type model, a travel type based on travel sensor data that is received from one or more travel condition sensors and that corresponds to a travel condition; 
means for determining, using a trained valve control model that is distinct from the trained travel type model, an operating characteristic of the valve at least partially based on the vehicle operation data and the travel type, the valve corresponding to a cylinder intake valve or a cylinder exhaust valve; and
means for generating a control signal to cause an electronically controllable valve actuator to use at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor to control opening or closing of the valve to effect operation of the valve in accordance with the operating characteristic.
21.  A method of controlling a valve of an engine, the valve coupled to a combustion chamber of the engine and configured to control flow into the combustion chamber, out of the combustion chamber, or both, the method comprising:
receiving, from one or more operation sensors, operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of equipment that includes the engine, or a combination thereof;
determining, using [[an]]a trained operator type model, operator preference data based on received operator data; 
inputting the operator preference data and the operation data to a trained valve control model that is distinct from the trained operator type model;
determining, using the trained valve control model, an operating characteristic of the valve; and
generating a control signal to effect operation of the valve in accordance with the operating characteristic, the control signal configured to cause an electronically controllable valve actuator to operate at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor to control opening or closing of the valve via movement of a valve stem.  
22.  An apparatus for controlling an engine, the apparatus comprising: 
a memory configured to store one or more trained models, the one or more trained models including a valve control model; and 
one or more processors configured to:
receive operation data that includes sensor data corresponding to a condition of the engine, control inputs indicative of operation of equipment that includes the engine, or a combination thereof;
determine, using [[an]]a trained operator type model, operator preference data based on received operator data;
input the operator preference data and the operation data to a trained valve control model that is distinct from the trained operator type model;
determine, using the trained valve control model, an operating characteristic of a cylinder intake or exhaust valve; and
generate a control signal to cause an electronically controllable valve actuator, including at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor coupled to the valve via a valve stem, to control opening or closing of the valve via movement of the valve stem responsive to the control signal to effect operation of the valve in accordance with the operating characteristic.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 recites several "means for" performing specific functions.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer-readable storage device” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747